t c memo united_states tax_court louis fusaro petitioner v commissioner of internal revenue respondent docket no 13282-01l filed date willard d horwich for petitioner irene s carroll for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether respondent may levy on petitioner’s pension to collect a tax_liability owed by petitioner for through unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition in this case was filed petitioner resided in los angeles california petitioner’s residence s on date petitioner was divorced from his former wife kathleen fusaro during all of petitioner maintained a residential address in hallandale hallandale broward county florida while residing in hallandale he lived with kelli jo tackett tackett and their child petitioner and tackett shared the expenses of the residence but he paid the majority of the expenses throughout and through the time of trial in date petitioner continued to use his florida driver’s license with a florida address at the time of trial petitioner did not have a permanent california driver’s license from april through date and from august through date petitioner’s statements from his personal checking account with first union bank showed petitioner’s address in hallandale the statements showed purchases and withdrawals in both california and florida throughout the period covered by the statements including many in florida throughout october november and date from may through date petitioner had a personal savings account with first union bank the savings account statements showed petitioner’s address in hallandale petitioner conducted banking transactions in his savings account in both florida and california throughout the months covered by the statements with the last transaction in florida occurring on date at the time of trial petitioner continued to use a florida address on his checks employment with warner bros television productions in and early petitioner was employed by warner bros television productions warner bros filming a pilot television program in seattle washington a warner bros employee suggested to petitioner that he move from florida to california to facilitate his hiring by warner bros in california because production companies are required to pay higher distant location rates for an out-of-state director under the director’s guild of america contract on date petitioner executed documents with warner bros concerning his work for the television program the drew carey show a film dga deal memo deal memo listed petitioner’s weekly salary with a guaranty of work for week as a unit production manager petitioner also did business with warner bros under the name jigsaw productions inc jigsaw petitioner’s and jigsaw’s address as listed in the deal memo was in marina del ray california an on-production loan-out was also signed showing jigsaw of hallandale florida as the lender and petitioner as the debtor with an address in marina del ray the loan-out_corporation ie jigsaw was used by petitioner in his own words as a device for getting payroll so that the money comes flows into the corporation and then it flows back to me as pay as salary and it was just a device for tax planning jigsaw did not register as a corporation with the state of california in date petitioner was living on a friend’s boat in marina del ray he then moved into a friend’s mother’s apartment in california in date he moved to hillcrest road in los angeles notice_of_federal_tax_lien assessments were made against petitioner for federal_income_tax for and the validity of the original assessment of tax for those years is not an issue in this case on date the internal_revenue_service irs filed two form sec_668 notice_of_federal_tax_lien relating to petitioner’s unpaid tax_liability for in the amount of dollar_figure and for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively on date the irs filed form_668 relating to petitioner’s liability for in the amount of dollar_figure all of the tax_liens were filed with the broward county circuit_court in fort lauderdale florida broward county federal tax returns petitioner’s business affairs and his tax returns were handled by david simon simon a certified_public_accountant in florida simon was petitioner’s business manager beginning in the early 1990's simon prepared forms application_for automatic_extension of time to file a u s individual_income_tax_return for and showing petitioner’s address in hallandale on date petitioner filed his form_1040 u s individual_income_tax_return for petitioner attached two forms w-2 wage and tax statement to the form_1040 the form_1040 and the two forms w-2 showed petitioner’s address in hallandale on date petitioner filed his form_1040 for with attached forms w-2 the form_1040 and the forms w-2 all listed the same hallandale address petitioner did not file a california resident income_tax return for any year prior to pension_plan at the time of trial petitioner was a production manager in california he had been employed in the film and television business for years for all years relevant to this proceeding petitioner participated in a basic and a supplemental pension_plan provided by the director’s guild of america - producer pension_plan pension_plan the basic plan was a defined_benefit_plan and the supplemental plan was a defined_contribution_plan on date petitioner was fully vested in both the supplemental plan and the basic plan on date his account balance in the supplemental plan was dollar_figure as of date under the basic plan petitioner’s payment that he would receive at age was dollar_figure per month payable as a single-life annuity as of date petitioner’s early_retirement_benefit under the basic plan includes the payment that he would receive at age petitioner’s payment would be dollar_figure per month payable as a single-life annuity bankruptcy proceeding on date petitioner filed a voluntary petition under chapter of the u s bankruptcy code with the u s bankruptcy court for the central district of california in los angeles california petitioner’s address on the bankruptcy petition was in hollywood california at the time he filed the bankruptcy petition petitioner represented that the market_value of the pension_plan was dollar_figure of which dollar_figure was claimed by his former spouse petitioner claimed his pension_plan as exempt_property in the bankruptcy proceedings no objection was made to petitioner’s claim that the pension_plan was exempt_property and petitioner’s interest in the pension_plan was not treated as an asset in the bankruptcy case on date petitioner received a discharge_in_bankruptcy appeals_office hearing on date the commissioner mailed to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy the notice_of_levy was mailed to petitioner at an address in los angeles california petitioner timely filed a form request for a collection_due_process_hearing hearing in the request petitioner challenged the notice_of_levy stating the taxpayer filed a chapter bankruptcy petition on date taxpayer received a discharge on date the federal_tax_lien recorded in florida in may not now be used to levy on mr fusaro’s property petitioner’s request for hearing was assigned to appeals officer william hsieh hsieh prior to the hearing on date petitioner’s representative who was also his bankruptcy attorney wesley h avery avery mailed a letter to hsieh describing petitioner’s position as follows in order to have a perfected security_interest in the pension_plan prepetition the irs would have had to file a notice of tax_lien in the one office within the state as designated by the laws of such state in which the property subject_to the lien is situated under california law which is the situs of the pension_plan it was necessary for the irs to file prepetition a notice_of_federal_tax_lien with the california secretary of state however the irs failed to file prepetition a federal_tax_lien against mr fusaro with the secretary of state in california or indeed anywhere in california attached to the letter was a copy of the bankruptcy petition and a printout of the liens that avery obtained from either westlaw or lexis around date hsieh met with avery hsieh understood that there was an issue regarding the validity of the tax_liens hsieh examined the tax_liens that had been filed in florida and did not ask any questions about them hsieh also reviewed the cases that avery provided regarding petitioner’s position and conducted his own independent research to verify assessments hsieh reviewed petitioner’s case file the forms certificate of assessments payments and other specified matters and the internal irs transcripts during the hearing avery did not raise the issue of petitioner’s residence in at the conclusion of the hearing hsieh sustained the irs’s right to proceed to levy on exempt assets that petitioner owned prior to his bankruptcy discharge and the commissioner issued the notice_of_determination hsieh found in pertinent part as follows in this case the collection employee has provided verification that all statutory regulatory and administrative requirements have been met before the levy action was proposed the taxpayer’s attorney claimed that the chapter personal bankruptcy discharged all tax_liabilities of the taxpayer on date and the service did not perfect the nftl notice_of_federal_tax_lien in california the service’s position is that the nftl filed prior to the bankruptcy is still enforceable against exempt assets in a chapter bankruptcy the taxpayer’s attorney’s primary position is that the nftl’s filed by the service have not been perfected to be enforceable against the interest in the pension_plan located in california his understanding is that under california law which is where the pension_plan is located it was necessary for the service to file prepetition a notice_of_federal_tax_lien with the california secretary of state hsieh also noted that there were unpaid assessments of tax_liabilities that the assessments were made within the period of limitations and that notice_and_demand for payment were made and there was a neglect or refusal to pay in the petition in this case filed date petitioner alleged that he was a resident of florida during and at the time petitioner’s income_tax returns were filed for those years the petition alleged that petitioner resided in california at the time that the petition was filed but was silent as to other time periods in support of the allegations that respondent’s liens were not valid because they had not been filed in california the petition alleged f at all times material herein petitioner has been and now is a member of a pension_plan set up by the director’s guild of america - producer from prior to to the present time the administrative offices of said plan have been and now are located in los angeles california the plan is administered in los angeles california all of the activities of said plan are carried on in the city of los angeles except to the extent that any members of the plan may be a resident outside of the city of los angeles on date the court received from respondent a motion for judgment on the pleadings which was recharacterized as a motion for summary judgement and filed on that date in that motion respondent pointed out that the pension_plan was personal_property of the taxpayer and the situs of personal_property is where the person resides not where the bank account stock account or certificate paintings or administrator of a pension fund is located sec_6323 provides that personal_property whether tangible or intangible is situated at the residence of the taxpayer at the time the notice of lien is filed in opposition to respondent’s motion petitioner asserted sec_6323 provides that in the case of personal_property the residence of the taxpayer at the time the notice is filed is deemed to be the location of the personal_property these statutes raise the issue of whether the petitioner was a resident of broward county on date thus there are two significant issues which need to be determined before summary_judgment can be granted to respondent the first is whether the filing in broward county court was a proper filing and the second is whether the petitioner was a resident of that county on date there is of course the issue as to what property would a properly filed notice_of_federal_tax_lien attach what would be the dollar amount of the pension_plan to which a lien would attach for this recourse must be had to appropriate law whether federal or state which is non-bankruptcy law attached to petitioner’s objection to respondent’s motion was an affidavit of petitioner dated date in which he stated that he first rented an apartment in california in date that he intended to become a permanent resident in california when he was hired for a television show to be produced in california and that his permanent relationship commenced with a contract dated date he then asserted on date i was a resident of the state of california and not a resident in any location whatsoever in the state of florida respondent’s motion for summary_judgment was withdrawn without a ruling by the court opinion sec_6321 provides sec_6321 lien for taxes if any person liable to pay any_tax neglects or refuses to pay the same after demand the amount including any interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the lien generally arises at the time the assessment is made sec_6322 under sec_6323 the lien is not valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until a notice_of_federal_tax_lien meeting the requirements of sec_6323 has been filed sec_6323 specifies that a notice_of_federal_tax_lien shall be filed as follows sec f place for filing --the notice referred to in subsection a shall be filed-- a under state laws -- ii personal_property --in the case of personal_property whether tangible or intangible in one office within the state or the county or other governmental subdivision as designated by the laws of such state in which the property subject_to the lien is situated except that state law merely conforming to or reenacting federal_law establishing a national filing system does not constitute a second office for filing as designated by the laws of such state b with clerk of district_court --in the office of the clerk of the united_states district_court for the judicial district in which the property subject_to the lien is situated whenever the state has not by law designated one office which meets the requirements of subparagraph a the situs of personal_property held by the taxpayer whether tangible or intangible is the residence of the taxpayer at the time the notice_of_federal_tax_lien is filed sec_6323 in this case the pension_plan is personal_property therefore the situs of the pension_plan is the state where the taxpayer resides and not the state where the pension_plan is administered under the bankruptcy code u s c sec_522 any property exempt from administration as part of the bankruptcy’s estate is unavailable to the creditors of the debtor including the irs after a bankruptcy discharge unless the creditor filed a valid lien prior to the commencement of the bankruptcy case respondent acknowledges the validity of the lien filings depends upon whether florida was petitioner’s residence within the meaning of sec_6323 on the date the liens were filed while a person can have more than one residence the question is where creditors would believe he resided 670_f2d_981 11th cir the determination of petitioner’s residence for this purpose is a question of fact if we find as a fact that petitioner was not a resident of florida on date we need not deal with additional issues for reasons discussed below we conclude that petitioner was a resident of florida at the time that the liens were filed as a result we address the legal arguments concerning whether the liens were filed at the appropriate place in florida and whether we should determine the amount of petitioner’s pension that is subject_to levy petitioner’s residence in petitioner argues that the burden_of_proof has shifted to respondent under sec_7491 because petitioner produced credible_evidence that he was a resident of california in respondent argues that petitioner bears the burden_of_proof and that sec_7491 refers only to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b and does not apply to this proceeding which is established under subtitle f of the internal_revenue_code our decision in this case does not depend on which party has the burden_of_proof we resolve the factual issue on the preponderance_of_the_evidence in the record in 512_f2d_605 2d cir the court_of_appeals reviewed the legislative_history of sec_6323 which establishes the place of filing for federal tax_liens such as those in dispute here noting that residence can have many different meanings depending on the context in which it is used the court_of_appeals emphasized that the purpose of the statutory provisions for filing in the state of a taxpayer’s residence was to ease the burden for creditors in searching for federal tax_liens and for the irs in filing notices of such liens id pincite the court stated in light of this purpose the residence of a delinquent taxpayer is a question of fact to be determined by various criteria among them are the taxpayer’s physical presence as an inhabitant and not a mere transient 180_f2d_969 4th cir the permanence of that presence 99_fsupp_49 w d ark the reason for his presence and the existence of other residences in general for this statute where a taxpayer resides is where he dwells for a significant amount of time and where creditors would be most likely to look for him what proportion of time is significant is not capable of exact definition and must be determined on a case by case basis at all times keeping the purpose of the filing requirement in mind id see also 670_f2d_981 11th cir in re saunders bankr s d fla in assessing the credibility of petitioner’s claim that he was strictly a resident of california and not a resident of florida on date we also observe that his claim was raised belatedly during the appeals hearing petitioner’s representative argued that the florida liens were invalid because the situs of the pension_plan was in california in the petition in this case the same argument was made based on the administration and activities of the plan in california neither at the hearing nor in the petition did petitioner assert his current position which is that he became a resident of california before the liens were filed this argument was first raised in an affidavit dated date in opposition to respondent’s motion for summary_judgment most significantly however petitioner’s contemporaneous conduct and the objective evidence in the record contradict his belated claim that he was not a resident of florida in he claims that when he began employment on the drew carey show on date he permanently moved to california first living on a friend’s boat he relies on his employment with warner bros as his evidence of california residence his date employment contract however guaranteed only week of work explaining his necessity of living in california petitioner testified in other words if i lived in new york or miami they wouldn’t want to go to the additional expense to hire me because the contracts provide for additional compensation if you’re working from out of your residence he did nothing however that would indicate to other persons particularly his creditors and the irs that he had moved to the contrary the addresses used by petitioner were all indicative of the residence in florida petitioner used florida addresses on his federal tax returns forms w-2 and bank accounts he continued to use a florida address on his checks and other banking records and on his florida driver’s license at least into his loan-out_corporation through which he was paid his salary was a florida entity with a florida address he did not file california income_tax returns prior to the due_date of his return we conclude therefore that petitioner resided in florida at the time that the liens were filed place of filing within florida the liens in question in this case were filed with the broward county circuit_court in fort lauderdale florida hallandale florida the address at which petitioner resided at the time the liens were filed is in broward county petitioner argues that florida statutes provide two places for notices of federal tax_liens to be filed to wit with the secretary of state by analogy to a uniform commercial code filing and in the circuit_court for the county in which the taxpayer resides pursuant to the uniform federal lien registration act registration act because petitioner contends there are two places in which the notices of federal_tax_lien could have been filed the only proper place was in the clerk’s office of the united_states district_court under florida’s version of the uniform commercial code ucc the office designated for filing is the office of the secretary of state see fla stat ch repealed effective date fla stat ann ch west under the registration act the proper place for filing is in the office of the clerk of the circuit_court of the county where the person resides see fla stat ch see also in re wesche bankr bankr m d fla petitioner argues that the two statutes together provide for two separate places for the filing of a federal_tax_lien however petitioner’s argument fails because the florida ucc does not apply to federal tax_liens the policy and the subject matter of florida’s version of the ucc cover consensual security interests created by contract or agreement see fla stat ch repealed effective date fla stat ann ch west in re bertelt bankr bankr m d fla this statute does not affect the filing of federal tax_liens within the state of florida which are instead governed by the registration act see in re bertelt supra pincite under the registration act the proper place for filing is the circuit_court in the county where the taxpayer resides thus there is one office within florida where the federal_tax_lien should be filed and the liens in issue were filed in that place value of pension_plan subject_to lien petitioner argues that if the court sustains the liens which we have we should further determine the value of petitioner’s interest in the pension_plan that is subject_to the lien petitioner argues that the value of the pension_plan is limited to the value at the time the lien was filed and further that the lien and any levy that might occur to enforce it is subordinate to a claim by petitioner’s former wife for percent of the value respondent contends that the court does not have jurisdiction under sec_6330 to determine the value of petitioner’s asset at the time the bankruptcy proceeding was commenced even if the court concludes that it does have jurisdiction respondent contends the court should not address the issue in this case because it was not raised before the appeals_office additionally respondent contends that because the value of the pension_plan does not affect the question of the validity of the lien discussed above but could only affect collection alternatives we should review the appeals officer’s determination that collection should proceed only for abuse_of_discretion finally respondent argues that the court should not address the issue because the liens could potentially affect other assets owned by petitioner at the time the bankruptcy proceeding was commenced that the value may be changed by the time of a levy that has not yet occurred and that petitioner’s former wife is not a party to this proceeding petitioner is seeking a determination as to the amount of petitioner’s pension subject_to the liens filed in and implicitly a determination that no other assets of petitioner are subject_to those liens this argument was not made before the appeals officer during the hearing because no alternatives to collection were raised we agree with respondent that it would be inappropriate to anticipate determine and limit the scope of the liens on the record in this case there may be circumstances under which the amount that is subject_to the lien is necessarily a part of our determination of whether there was an abuse_of_discretion in rejecting collection alternatives this is not such a case petitioner suggests that we should determine the value because the amount of the tax may be determined under the authority of sec_6330 the amount of the liability however is not disputed in this case petitioner’s arguments go only to collectibility petitioner also seeks a determination of the value of the pension_plan subject_to respondent’s liens as an advisory opinion for the plan_administrator nothing in sec_6330 would extend our reach that far conclusion we have considered the other arguments made by the parties including their dispute with respect to the standard of review of the issues in this case we have concluded that petitioner was a resident of florida at the time that the notices of lien were filed and that therefore those liens were valid with respect to his pension_plan the only asset identified as exempt from the bankruptcy proceedings and as personal_property with a situs at petitioner’s residence these conclusions would be unaffected by resolution of the other disputes between the parties and we therefore decline to address them we sustain the determination of the appeals_office that it is appropriate for the irs to pursue collection by issuing a notice_of_levy pursuant to the liens recorded in florida in to reflect the foregoing decision will be entered for respondent
